significant index no i internal_revenue_service national_office technical_advice_memorandum district_director district_office ep eo information copy chief ep eo division taxpayer taxpayer's address taxpayer's identification_number year involved plan f no conference held issue are the contributions made to plan f by taxpayer after the end of the taxable_year ending date and deducted on its income_tax return for that year made on account of such taxable_year within the meaning of sec_404 of the internal_revenue_code the code facts taxpayer maintains plan f which is a single-employer defined benefit pension_plan covering certain of its employees the plan_year of the plan is the fiscal_year beginning july and ending june taxpayer files its income_tax return based on a fiscal_year ending june taxpayer contributes to the plan on a monthly basis the actuarial report for plan f for the plan_year ending date dated date indicates that the minimum_funding contribution required under sec_412 for that year was dollar_figure which reflects an existing credit balance in the funding_standard_account of dollar_figure and the maximum contribution that would be deductible in accordance with sec_404 for that year was dollar_figure the report also suggests that taxpayer make a recommended contribution of dollar_figure all of these amounts were calculated by the plan’s actuary based on the assumption that bos taxpayer's contributions to plan f would be made in monthly installments taxpayer contributed to plan f during the course of the fiscal_year ending date in twelve monthly instaliments totalling the recommended contribution amount dollar_figure as follows date date date date date date date date date date date date dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure2 total dollar_figure each of the monthly contributions was made by wire transfer and each contribution was designated for the particular month and year in a concurrent letter sent to the plan trustee also in july through december of taxpayer made the following contributions to plan f designating them each as a contribution for the respective month in which it was made as follows date date date date date date dollar_figure big_number dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure big_number dollar_figure total dollar_figure taxpayer claimed a total deduction of dollar_figure for its contributions to plan f dollar_figure contributed during its fiscal_year ending date plus dollar_figure contributed july through date on its income_tax return for its fiscal_year ending date for the plan_year ended date on an amended form_5500 and amended schedule b the dollar_figure has been reported as contributions upon examination of taxpayer's income_tax return for its fiscal_year ending date the service made a number of adjustments among other items the service determined that taxpayer had overstated its pension expense for that year by dollar_figure the total amount contributed to plan f in july through december of and assessed a deficiency in income_tax based on that determination taxpayer paid the deficiency and filed an amended_return for its fiscal_year ending date seeking a refund this amended_return places in issue the determination that the dollar_figure contributed to plan f in july through date was not deductible by taxpayer in its fiscal_year ending date applicable law sec_404 of the code provides in relevant part that if an employer pays contributions to a deferred_compensation plan and such contributions are otherwise deductible under chapter of the code those contributions are deductible under sec_404 subject_to certain limitations in the taxable_year of the employer when paid and are not deductible under any other section of chapter of the code in the case of a contribution that is otherwise deductible under sec_162 or sec_212 ‘ sec_1 a - b of the income_tax regulations provides that in order to be deductible under sec_404 the contribution must be an ordinary_and_necessary_expense during the taxable_year in carrying_on_a_trade_or_business or for the production_of_income and must be compensation_for services actually rendered the regulations refer to deductibility under sec_162 and sec_212 rather than otherwise deductibility because they were published before technical corrections of sec_404 were enacted in the technical corrections apply retroactively to amounts paid_or_incurred after date in taxable years ending after that date sec_404 limits the amount of a taxpayer's deduction for contributions to a qualified_pension plan and further provides that in determining the amount deductible the funding method and the actuarial assumptions used for a taxable_year are those used for the year under sec_412 under sec_404 the maximum amount deductible for contributions to a defined_benefit_plan is the greater of the amount necessary to satisfy the minimum_funding_standard under sec_412 and the amount determined with reference to sec_404 or iii whichever is applicable to the plan sec_404 provides in relevant part that for purposes of sec_404 a taxpayer shall be deemed to have made a payment on the last day of the preceding_taxable_year if the payment is on account of such taxable_year and is made not later than the time prescribed by law for filing the return for such taxable_year including extensions thereof revrul_76_28 1976_1_cb_107 provides guidance for applying sec_404 and states that the guidance provided by the revenue_ruling applies w hether a taxpayer is on the cash or accrual_method of accounting and whether or not the conditions for accrual otherwise generally required of accrual basis taxpayers have been met under revrul_76_28 an employer's contribution to a qualified_retirement_plan made after the close of an employer's taxable_year to which sec_404 applies shall be considered to be on account of the preceding_taxable_year if a the plan treats the payment as it would treat a payment actually received on the last day of the employer's preceding_taxable_year and b either of the following conditions is satisfied the employer designates the payment in writing to the plan_administrator or trustee as payment on account of the employer's preceding_taxable_year or the employer claims such payment as a deduction on its tax_return for such preceding_taxable_year including extensions thereof revrul_76_28 provides that for purposes of the above requirements a payment may be designated as a payment on account of the preceding_taxable_year in the manner provided above at any time on or before the due_date of the employer's tax_return for such year including extensions thereof in addition revrul_76_28 provides that once a payment has been designated or claimed on a return in the manner provided as being on account of a preceding_taxable_year the choice made shall be irrevocable and an employer may not retract or change such designation or claim analysis sec_404 of the code is solely concerned with the timing of contributions to a plan and allows certain contributions made after the end of the taxable_year to be treated as if made on the last day of the taxable_year furthermore in order for contributions made after the end of the taxable_year but not later than the time prescribed by law for filing the tax_return for such taxable_year including extensions thereof to be considered to be made on the last day of the preceding_taxable_year such contributions must be on account of the preceding_taxable_year the issue presented here is a narrow one of whether the contributions in question were made on account of the preceding_taxable_year withing the meaning of sec_404 the mere fact that contributions are made within the period described in sec_404 does not make them deductible during the prior taxable_year nor does such fact automatically render them on account of the preceding year under revrul_76_28 a contribution made after the end of the taxable_year shall be considered to be on account of the preceding_taxable_year if a the payment is treated by the plan in the same manner that the plan would treat a payment actually received on the last day of such preceding_taxable_year of the employer and b either the employer designates the payment in writing to the plan_administrator or trustee as a payment on account of the employer's preceding_taxable_year or the employer claims such payment as a deduction on the tax_return for such preceding_taxable_year here it is clear that taxpayer claimed the amounts as a deduction for the taxable_year ended date thereby satisfying the second requirement of revrul_76_28 the real issue relates to the first requirement of revrul_76_28 in the context of sec_404 the first requirement of revrul_76_28 is satisfied if the plan treats the contribution made after the end of the taxable_year in the same manner that the plan would treat a contribution made for such preceding_taxable_year that was actually received on the last day of the such preceding_taxable_year then such a contribution for a taxable_year that was made after the end of the taxable_year would be considered on account of the preceding_taxable_year this requirement was satisfied by taxpayer for the contributions made after date through date as discussed below sot the contributions in question have been treated as contributions made to the plan on date they have been recorded as contributions on an amended form_5500 and schedule b for the plan_year ended date as permitted by sec_412 of the code the credit balance in the funding_standard_account as of date includes such amounts the calculations of experience gains and losses for purposes of sec_412 treated such contributions as made on date therefore the contributions will give rise to an experience loss to the extent interest was expected to be earned from date but no interest was earned because the contributions were actually made later thus the amended returns treat the contributions as being made on date for accounting and funding purposes that treatment is sufficient to establish that the plan treated the contributions in question in the same manner as it treats contributions actually received on the last day of the employer's taxable_year nclusion under the facts of this case the contributions made by taxpayer to plan f after date through date that were deducted on taxpayer's income_tax return for the taxable_year ended date were on account of such preceding_taxable_year within the meaning of sec_404 of the code fb
